Granger, J.
— I. We are first to consider the. question, is the letter libelous per se? In-considering this question, care must be taken to disregard facts, necessarily in mind from a reading of the record, that are foreign to the question. Our statutory definition of “libel,” so far as it is applicable to this case, is as follows: “A libel is the malicious; defamation of a person made public by any * * * writing * * * tending to provoke him to- wrath or expose him to public hatred, contempt, or ridicule^ or to' deprive him of the benefits of public confidence and social intercourse.” Code 1873, section 4097. In Hollenbeck v. Hall, 103 Iowa, 214, we quoted, as defining the word “defamation” as follows: “Words which produce any perceptible injury to the reputation of .another.” “A false publication calculated to bring one in disrepute.” To render the letter libelous, it must be defamatory, in the sense indicated, and tend to some of the consequences specified in the statute quoted. In determining this, we must take the scope and object of the whole letter, when read and considered together, and see to it that such meaning be given to the language as naturally belongs to it. Military Academy v. Gaiser, 125 Mo. 517 (28 S. W. Rep. 851); Cooper v. Greeley, 1 Denio, 358. Without any doubt, the letter speaks of the charges as outrageous and exorbitant. The word “outrage” is variously defined, and the particular definition to- be applied should be the one indicated by considering the word in the connection in which it is used. It signifies a bold or Avanton injury to person or property, wanton mischief, *505gross injury, etc. Under all definitions, it is an aggravated wrong. Take, first, the following paragraph of the letter: “We are looking into the doings of this tribe of attorneys. It looks very much as though they put their heads together, and each of them get as much out of the estate as possible. 'An outside attorney told me a few days ago that Mosnat had put a lien on the John Zeller estate for $1,250 on account of the heirs you represent, and $500 extra to fight the church, making $1,750 for one and the same thing. “Otjtkage!” Nothing in the letter can take from that language the meaning that the plaintiff and others, from appearances;, were acting together to wrongfully take from the estate as much as possible. The statement is absolutely inconsistent with honest purposes, and must be so- understood. The language of the paragraph, to us, admits of no other conclusion than that the plaintiff, in his professional capacity, had acted outrageously dishonest in taking from the estate. The other language of the letter intensifies, rather than weakens, such a conclusion, for it presents facts and figures from which the statement appears- to be true, and they were evidently -so intended. A quite conclusive test is this: If the statements fairly deducible from that letter are true, the plaintiff is not an honest man in his professional doings, and is not entitled to public confidence. No discreet business man, believing those statements, would intrust him with business of such a character. Such a publication, of course, brings one into disrepute, and produces ta perceptible injury, if not true-. To test the question of the letter being libelous on its face, we treat the statements as untrue. It is not to be questioned that the letter imputed to the plaintiff gross professional misconduct. In Sharpe v. Larson, 67 Minn. 482 (70 N. W. Rep. 1, 554), it is said: “Publication which imputes to -one holding an office improper misconduct *506therein, or to an attorney at law professional misconduct, is libelous per se.” The same rule is stated in Odgers, Slander & Libel, 26. In Military Academy v. Gaiser, supra, it is said: “Words- which on the face of them, when falsely published of -a party, in connection with his trade or profession, must necessarily injure him with respect thereto, or which -directly tend to the prejudice o-f ©uch person in his trade or business, are actionable in themselves without proof of special damages.” The proposition has abundant support on authority. We think the letter libelous in itself.
II. It is thought that, notwithstanding the letter is libelous in itself, it appears that it was a privileged communication. The question is to be determined from the evidence. On this question, each party is claiming that the evidence is so without -dispute that the- law settles it in his favor. We think neither conclusion is the correct one. It is a question for the jury under proper instructions. No instructions were given, and there is no reason to apprehend but that the law will be properly stated by the court. We must not attempt a discussion of the -evidence in view of a new trial.
III. It is urged that the record shows that the statement© in the letter are true, and hence that the ruling of the court is sustained. We doubt the court’s being controlled by such a, thought. While, in some respects, what is said in the letter is shown to be true, that cannot be- said, as a matter of law, of what it thought to be -defamatory. We should not, and do not, attempt any -discussion of the evidence. We think the cause should be submitted to a jury, so that it may settle the facts as to the truth or falsity of the publication, and, if true, let the plaintiff take the consequences as he deserves them. If false, and defendant has no legal excuse for his act in publishing it, he, too-, should be answerable for hi© misconduct in damages. The judgment is reversed.